                                                                                                  FILED
                                                                                         2021 Sep-01 PM 04:16
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION
 D.S.,                                          }
                                                }
          Plaintiff,                            }
                                                }
 v.                                             }   Case No.: 2:20-CV-2012-RDP
                                                }
 JEFFERSON DUNN, et al.,                        }
                                                }
          Defendants.                           }
                                                }
                                                }
  UNITED STATES OF AMERICA                      }
                                                }
           Plaintiff,                           }
                                                }   Case No.: 2:20-CV-1971-RDP
  v.                                            }
                                                }
  STATE OF ALABAMA, et al.,                     }
                                                }
            Defendants.                         }
                                                }
                                                }
                                                }
 MARK DUKE, et al.,                             }
                                                }
           Plaintiffs,                          }
                                                }   Case No.: 4:14-CV-1952-RDP
 v.                                             }
                                                }
 GREG LOVELACE, et al.,                         }
                                                }
            Defendants.                         }

               ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE

         The above cases are SET for a Rule 16(b) scheduling conference before the undersigned

at 10:00 a.m. on Thursday, October 7, 2021, in the Special Proceedings courtroom located on

the 8th floor at the Hugo L. Black United States Courthouse, 1729 5th Avenue North, in
Birmingham, Alabama. The parties should be prepared to discuss all pending discovery disputes

and reports filed pursuant to the court’s previous orders.

       DONE and ORDERED this September 1, 2021.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 2
